PER CURIAM
Mother appeals from an order of the juvenile court denying her motion to set aside a judgment terminating her parental rights to her daughter, Z. In Dept. of Human Services v. A. W. (A158694), 274 Or App 493, 361 P3d 58 (2015), mother appealed that judgment and we reversed and remanded. In light of our decision in that case, we dismiss this appeal as moot because a decision in this case will no longer have any “practical effect on the rights of the parties.” See Brumnett v. PSRB, 315 Or 402, 848 P2d 1194 (1993) (“Cases that are otherwise justiciable, but in which a court’s decision no longer will have a practical effect on or concerning the rights of the parties, will be dismissed as moot.”).
Appeal dismissed as moot.